PER CURIAM.
As the Unemployment Appeals Commission properly held, the failure of the appellee to become eligible for a permanent teaching certificate, resulting in his discharge, did not amount to “misconduct” disqualifying him from unemployment compensation benefits. Savage v. Macy’s East Inc., 708 So.2d 689 (Fla. 3d DCA 1998); Mompoint v. Ward Stone College, Inc., 701 So.2d 1267 (Fla. 3d DCA 1997); Pion v. Miami Paper & Plastic, Inc., 698 So.2d 1379 (Fla. 3d DCA 1997); see *1048Gulf County School Bd. v. Washington, 567 So.2d 420 (Fla.1990).
Affirmed.